Citation Nr: 0826679	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from August 16 to 28, 1990.  She had periods of service 
in the reserves from October 1977 to February 1996, with a 
possible period of active duty for training or inactive duty 
training in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is again required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The Board had remanded the case to the RO in April 2004 in 
part to have the RO request verification of the complete 
dates of the veteran's service and the type of service during 
each period of enlistment.  Ultimately, in September 2006, it 
received various documents, including the veteran's discharge 
certificate from her August 1990 period of service, which had 
been previously provided in 1998, and which serves as 
additional verification of the veteran's four years of active 
service between July of 1973 and July of 1977.  However, the 
1990 service discharge certificate indicates that she had 4 
years and 8 months of prior active service, and 16 years and 
10 months of prior inactive service.  In addition, service 
records following the veteran's discharge from her initial 
period of active service from July 1973 to July 1977 (dated 
from December 1977 to February 1996) include results from 
numerous periodic examinations during that time period, 
including an August 1995 medical evaluation in Japan for 
noncardiac chest pain.  Thus, the Board finds that an 
additional effort should be made to verify the veteran's 
additional 8 months of active service and all inactive 
service since July 1977, to include the separate 
identification of all periods of active duty for training and 
inactive duty for training between July 1977 and February 
1996 (as was requested in the Board's previous remand in 
April 2004).    

In addition, April 2008 correspondence from Eugenia Liwanag, 
M.D. of the Sutter North Medical Group indicates that the 
veteran has been seen in Dr. Liwanag's clinic since March 
2001, is being seen by a cardiologist, and is under current 
treatment in regard to her mitral valve prolapse.  There are 
some September 2002 to January 2003 medical records of record 
from the Sutter North Medical Group, but any additional 
records since then should be obtained as they may be material 
to the claim.  

After the above development is completed, another VA 
examination should be conducted, as indicated below.  A VA 
examiner rendered a medical opinion in May 2007 as to whether 
mitral valve prolapse worsened beyond its natural progress in 
service, but that opinion was apparently based on an 
incomplete record as evidenced by the April 2008 letter from 
Dr. Liwanag indicating that additional recent mitral valve 
prolapse treatment records are available.  Also, there were 
several questions posed to the examiner which went 
unanswered.  

Remand is again required.  Stegall v. West, 11 Vet. App. 268 
(1998).  (Remand is required for corrective action whenever 
the RO fails to comply with the terms of a remand.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other 
indicated agency, and request 
verification of the veteran's 
additional 8 months of active service 
not included within the veteran's 
already verified active service between 
July 1973 and July 1977, and all 
inactive service since July 1977, to 
include the separate identification of 
all periods of active duty for training 
and inactive duty for training between 
July 1977 and February 1996.  

2.  Make arrangements to obtain all 
additional medical records of treatment 
the veteran has received from the 
Sutter North Medical Group since March 
2001.  

3.  After the above development is 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
by a cardiologist.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must be annotated that the claims file 
was in fact reviewed in conjunction 
with the examination.  All tests that 
are deemed necessary by the examiner 
should be conducted.  The examiner 
should review the treatment records 
from Dr. Genato prescribing Lopressor 
for mitral valve prolapse, and the 
treatment records which are being 
requested above that Dr. Liwanag 
mentioned in April 2008, if they are 
received.

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's mitral valve 
prolapse.  The examiner is specifically 
asked to state (1) whether mitral valve 
prolapse is a congenital defect, and 
(2) whether mitral valve prolapse 
constitutes a disease resulting in 
disability.

If it is determined that mitral valve 
prolapse is not a congenital defect and 
is a disease resulting in disability, 
the examiner should state whether it is 
at least as likely as not (50 percent 
or more likelihood) that it had its 
onset during active service or is 
related to any in-service disease or 
injury, including headaches.  If it 
pre-existed any period of active duty 
or active duty for training state 
whether it worsened beyond its natural 
progression during that period of 
service.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

4.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision 
with respect to the claim remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and afforded a reasonable period 
of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




